Citation Nr: 1444319	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  11-28 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability.

4.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

5.  Entitlement to a rating in excess of 10 percent for residuals of a left wrist fracture, carpal navicular bone.



REPRESENTATION

Appellant represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to January 2000.

These matters come before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied the Veteran's petition to reopen claims of service connection for lumbar disc herniation at L4-L5 and L4-S1 with a bulging disc and right and left knee disabilities as new and material evidence had not been received, denied entitlement to service connection for depression, and denied entitlement to a rating in excess of 10 percent for residuals of a left wrist fracture, carpal navicular bone.

The Veteran's December 2009 claim of service connection for a psychiatric disability was limited to depression only.  He submitted a separate petition to reopen a claim of service connection for PTSD in August 2011, this petition was denied by way of an April 2012 rating decision, and he submitted a notice of disagreement with the April 2012 decision later that month.  Despite the fact that a statement of the case has not yet been issued with respect to the petition to reopen the claim of service connection for PTSD, the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the psychiatric issue identified in an October 2011 statement of the case (i.e. entitlement to service connection for depression) also encompasses the petition to reopen the claim of service connection for PTSD and this issue is properly before the Board.  As the Board is reopening this claim and is granting the underlying claim of service connection for PTSD, the Board has characterized the psychiatric issues as listed above.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of whether new and material evidence has been received to reopen the claim of service connection for a left knee disability, entitlement to service connection for a psychiatric disability other than PTSD, a right knee disability, and a low back disability, and entitlement to an increased rating for the service-connected left wrist disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's claims of service connection for PTSD and a right knee disability were originally denied in an August 2000 rating decision on the basis that there was no medical evidence of any such disabilities; the Veteran submitted a timely notice of disagreement with the August 2000 denials and a statement of the case was issued in October 2002, but the Veteran did not file a substantive appeal.

2.  The Veteran's claim of service connection for a low back disability was originally denied in the August 2000 rating decision as the disability did not have its onset in service and was not otherwise incurred or aggravated in service; the Veteran submitted a timely notice of disagreement with the August 2000 denial and a statement of the case was issued in October 2002, but the Veteran did not file a substantive appeal.

3.  Evidence received since the August 2000 RO decision includes information that was not previously considered and which relates to unestablished facts necessary to substantiate the claims of service connection for PTSD, a right knee disability, and a low back disability.

4.  The Veteran has been diagnosed by a VA psychologist as having PTSD based on an in-service stressor involving fear of hostile military activity consistent with the circumstances of his service.


CONCLUSIONS OF LAW

1.  The RO's August 2000 decision that denied the claims of service connection for PTSD, a right knee disability, and a low back disability is final.  38 U.S.C.A. § 7105(a), (b)(2), (d)(3) (West 2002); 38 C.F.R. §§ 3.104, 19.32, 20.200, 20.302, 20.1103 (2013).

2.  The evidence received since the August 2000 RO decision is new and material and, therefore, sufficient to reopen the claims of service connection for PTSD, a right knee disability, and a low back disability.  38 U.S.C.A. §§ 5107(b), 5108; 38 C.F.R. § 3.156(a).

3.  The Veteran has PTSD that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In light of the Board's favorable decision in reopening the claims of service connection for PTSD, a right knee disability, and a low back disability and as the Board is granting the underlying claim of service connection for PTSD, the claims are substantiated, and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

I. Petitions to Reopen

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In this case, the RO initially denied the Veteran's claims of service connection for PTSD, a right knee disability, and a low back disability in an August 2000 rating decision.  The claims of service connection for PTSD and a right knee disability were denied on the basis that there was no medical evidence of any such disabilities.  The claim of service connection for a low back disability was denied as the disability did not have its onset in service and was not otherwise incurred or aggravated in service.

Specifically, the August 2000 decision explained that although the Veteran reported a psychiatric stressor in service and psychiatric symptoms both in service and following service, the available evidence did not show a confirmed diagnosis of PTSD which would permit a finding of service connection.  With respect to the right knee, service treatment records included several reports of treatment for knee problems and the Veteran reported knee symptoms during a May 2000 VA examination.  However, there was no evidence of any diagnosed chronic right knee disability in service or following service.  Moreover, as for the claimed low back disability, there was no evidence of any complaints of, treatment for, or diagnosis of a back disability during service.  Although the Veteran reported back symptoms during his December 1999 separation examination and a May 2000 VA examination and he was diagnosed as having an acute lumbar strain during the VA examination, there was no evidence of any complaints of, treatment for, or diagnosis of a back injury prior to the December 1999 separation examination and there was no record of any treatment for a back disability following service.  Thus, the claimed low back disability was not shown to have occurred in service and it was not aggravated or caused by service.

The Veteran submitted a timely notice of disagreement with the August 2000 denials of service connection for PTSD, a right knee disability, and a low back disability in November 2000 and a statement of the case was issued in October 2002.  Appellate review is initiated by a notice of disagreement and completed by a substantive appeal filed after a statement of the case has been furnished to an appellant.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A substantive appeal must be filed within 60 days from the date of mailing of a statement of the case, or within the remainder of the one year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.302(b).

In the absence of a properly perfected appeal, the RO may close the appeal and the decision becomes final.  38 U.S.C.A. § 7105(d)(3); Roy v. Brown, 5 Vet. App. 554, 556 (1993); 38 C.F.R. § 19.32.  The RO did so in this case, as evidenced by the fact that it did not certify the issues of entitlement to service connection for PTSD, a right knee disability, or a low back disability following the October 2002 statement of the case.

As neither the Veteran nor his representative submitted any document that could be construed as a substantive appeal pertaining to the claims of service connection for PTSD, a right knee disability, or a low back disability following the October 2002 statement of the case, the RO closed the appeal.  The RO did not certify these issues to the Board at that time and no further action was taken by the RO to suggest that these issues were on appeal.  Thus, the August 2000 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Fenderson v. West, 12 Vet. App. 119, 128-31 (1999) (discussing the necessity of filing a substantive appeal which comports with governing regulations); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Pertinent new evidence received since the August 2000 denials includes a February 2003 physical therapy evaluation note, an August 2010 VA orthopedic examination report, and a January 2012 VA psychiatric examination report.  This additional evidence includes diagnoses of a right medial collateral ligament strain, lumbar disc herniation at L4-L5, and a bulging disc at L4-S1 and indicates that the Veteran has reported that right knee and back pain has persisted ever since service.  Also, the additional evidence reflects that he has been diagnosed as having PTSD based on an in-service stressor which is related to fear of hostile military activity.

In light of the fact that the Veteran has been diagnosed as having PTSD based on an in-service stressor related to fear of hostile military activity, that he was diagnosed as having a right knee disability, and that he has contended that right knee and back symptoms have persisted ever since service, the additional evidence pertains to elements of the claims that were previously found to be lacking and raises a reasonable possibility of substantiating the claims by suggesting that the Veteran has PTSD related to service, that he may have a current right knee disability related to service, and that his current low back disability may be related to service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination).  The evidence is, therefore, new and material, and the claims of service connection for PTSD, a right knee disability, and a low back disability are reopened.

II. Underlying PTSD Claim

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the January 2012 VA examination report reveals that the Veteran has been diagnosed as having chronic PTSD by a VA clinical psychologist.  Thus, current PTSD has been demonstrated.

The Veteran has reported that his PTSD is due to an incident that occurred in service at which time he was stationed aboard a troop carrier ship off the coast of Kosovo during the Kosovo conflict.  He and fellow service members had nearly reached the shore of Kosovo, but were called back at the last moment.  During that time, artillery was being fired overhead.

Moreover, the January 2012 VA examination report establishes a link between the Veteran's PTSD and the reported in-service stressor in that the PTSD diagnosis was based on that stressor.  Also, the examiner specifically opined that the Veteran's PTSD was most likely caused by or a result of his reported in-service stressor.  This opinion was based on his symptoms endorsed during the examination, as well as a review of his psychiatric treatment records.  Moreover, the VA clinical psychologist who conducted the January 2012 VA examination explained that the Veteran's reported stressor was related to fear of hostile military or terrorist activity.  There are no opinions contrary to those of the January 2012 opinions.  

Service personnel records reflect that in June 1999 the Veteran participated as a member of the Joint Task Force Noble Anvil and participated in Operation Allied Force.  Internet research reveals that Joint Task Force Noble Anvil and Operation Allied Force were related to the United States military action in Kosovo.

In light of the fact that the Veteran has been diagnosed by a VA clinical psychologist as having PTSD based upon an in-service stressor related to fear of hostile military activity in Kosovo, and as his service personnel records reflect participation in the military's involvement in Kosovo, the Board finds that the criteria for service connection for PTSD are met.  Hence, service connection is granted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.304(f).  


ORDER

As new and material evidence has been received, the claim of service connection for PTSD is reopened, and the appeal is granted.

As new and material evidence has been received, the claim of service connection for a right knee disability is reopened, and the appeal is granted to this extent only.

As new and material evidence has been received, the claim of service connection for a low back disability is reopened, and the appeal is granted to this extent only.

Entitlement to service connection for PTSD is granted.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The January 2012 VA psychiatric examination report refers to a May 2011 VA mental health treatment note which includes a diagnosis of depressive disorder not otherwise specified (NOS).  Thus, there is evidence of a psychiatric disability other than PTSD during the claim period.  However, no opinion was provided as to the etiology of any such disability.  Therefore, a new VA psychiatric examination should be conducted to assess the nature and etiology of any current psychiatric disability other than PTSD.

The Veteran contends that he has a current low back disability which is related to back problems that he experienced in service.  He claims that he began to experience back pain in service while participating in training and lifting heavy weaponry and that such pain has continued in the years since that time.  Service treatment records confirm that his spine was found to be abnormal during a December 1999 separation examination in that the right paraspinal muscles were tender to palpation.  Also, he reported on a December 1999 report of medical history form completed for purposes of separation from service that he experienced low back pain after prolonged sitting.

A VA examination was conducted in August 2010 to assess the nature and etiology of the Veteran's claimed low back disability and he was diagnosed as having a lumbar disc herniation at L4-L5 and a bulging disc at L4-S1.  The physician who conducted the examination opined that the Veteran's diagnosed back disability was not likely ("less likely as not"/"less than 50/50 probability") caused by or a result of his back pain in service.  The examiner reasoned that although the Veteran reported back pain in 1999 during his separation examination, he was not treated for back pain at any other time during service and he did not report any discernible incident that caused his back pain other than lifting heavy guns and performing physical training.  He had been employed during the previous 10 years as a correctional officer in a juvenile detention center and such employment required daily physical activities and frequent "take down" of inmates.  Thus, the process of aging and work related hazards was more likely the cause of his back disability.

The August 2010 opinion is insufficient because it is partly based upon a lack of objective clinical evidence of treatment for back problems in the Veteran's service treatment records and it does not reflect consideration of his reports of back pain at various times during service as well as his reports of a continuity of back symptomatology in the years since service.  Moreover, the Veteran explained in his October 2010 notice of disagreement that he did not seek treatment for his back pain in service because he was discouraged from doing so and that he did not "take down" prisoners as part of his job as a correctional officer.  Rather, he sat at a desk and would "buzz people in and out of the facility."  

A medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  Therefore, a remand is necessary to obtain a new opinion as to the etiology of the Veteran's current low back disability.

With respect to the claim for an increased rating for the service-connected left wrist disability, the evidence suggests that the disability may have worsened since the Veteran's last examination in May 2010.  For example, he reported during the May 2010 examination that he did not experience any left wrist weakness or flare ups.  However, his July 2011 substantive appeal (VA Form 9) indicates that he reportedly experienced wrist weakness and frequent flare ups.  Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected left wrist disability is triggered.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569.

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The January 2012 VA psychiatric examination report indicates that the Veteran had been receiving psychiatric treatment at the VA Medical Center in West Palm Beach, Florida (VAMC West Palm Beach) in the years prior to the January 2012 examination.  Also, he reported on a September 2009 "Authorization and Consent to Release Information" form (VA Form 21-4142) that he had been receiving treatment for his knee, back, and wrist disabilities at VAMC West Palm Beach (VA Medical Center in Riviera Beach, Florida) since 1999.  The VA treatment records that have been obtained from this facility are dated from May 2000 to July 2002. 

Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's treatment for a psychiatric disability, a back disability, a knee disability, and a left wrist disability from VAMC West Palm Beach dated from January 2000 through May 2000 and from July 2002 through the present; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  After all efforts have been exhausted to obtain any additional treatment records, schedule the Veteran for a VA psychiatric examination to assess the nature and etiology of any current psychiatric disability other than PTSD.  All indicated tests and studies shall be conducted.

All relevant evidence of record, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

With respect to any current psychiatric disability other than PTSD identified (i.e. any psychiatric disability other than PTSD diagnosed since December 2009) the examiner shall indicate whether it is at least as likely as not (50 percent probability or more) that the current disability had its onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed psychosis), is related to any reported stressor in service, or is otherwise the result of a disease or injury in service.

In formulating the above opinion, the examiner must acknowledge and comment on any psychiatric disability other than PTSD diagnosed since December 2009 and the Veteran's reported stressor in service which involved preparing to go ashore in hostile territory during the military involvement in Kosovo.

The examiner must provide reasons for each opinion given.

3.  After all efforts have been exhausted to obtain any additional treatment records, schedule the Veteran for a VA examination to assess the nature and etiology of any current low back disability.  All indicated tests and studies shall be conducted.

All relevant evidence of record, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

With respect to each current low back disability identified (i.e. any low back disability diagnosed since October 2009) the examiner shall indicate whether it is at least as likely as not (50 percent probability or more) that the current disability had its onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's back pain in service, is related to his participation in training and carrying of heavy weaponry in service, or is otherwise the result of a disease or injury in service.

In formulating the above opinion, the examiner must acknowledge and comment on all low back disabilities diagnosed since October 2009, all evidence of back problems in the Veteran's service treatment records (including the evidence of back pain during the December 1999 separation examination and the Veteran's report of back pain on the December 1999 report of medical history form), his reports of untreated back pain on various other occasions during service, and his reports of a continuity of back symptomatology in the years since service.  

The examiner must provide reasons for each opinion given.

4.  After all efforts have been exhausted to obtain any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected left wrist disability.  All indicated tests and studies shall be conducted.

All relevant evidence of record, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall report the nature and extent of any ankylosis of the left wrist and whether any such ankylosis is favorable or unfavorable.

The examiner must provide reasons for any opinion given.

5.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


